Citation Nr: 0711396	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  02-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for napalm burn 
residuals to both legs.

2.  Entitlement to service connection for residuals of a 
shell fragment wound, to include a fracture of the jaw and 
loss of teeth.

3.  Entitlement to a disability rating higher than 10 percent 
for right ear hearing loss prior to December 29, 2004.

4.  Entitlement to a disability rating higher than 40 percent 
for right ear hearing loss from December 29, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1946 and from July 1948 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2004 and 
November 2005, the Board remanded these claims for further 
adjudication.  These issues are again before the Board for 
appellate consideration.

It is necessary to clarify the issues on appeal.  The August 
2001 rating decision granted entitlement to service 
connection for right ear hearing loss and assigned a 
disability evaluation of 10 percent, effective November 2, 
2000.  In November 2001, the veteran submitted a notice of 
disagreement (NOD), appealing his initial rating.  In a 
supplemental statement of the case (SSOC) and rating decision 
dated in November 2006, the RO increased the veteran's 
disability rating from 10 percent to 40 percent, effective 
December 29, 2004, and recharacterized right ear hearing loss 
as bilateral hearing loss.  However, service connection for 
left ear hearing loss was denied by the Board in November 
2005.  It appears from the November 2006 SSOC that the 
service-connected disability has been characterized as 
"bilateral" hearing loss because of the application of 
38 C.F.R. § 3.383, as revised effective December 6, 2002.  

However, under the new law, when the requirements for paired 
organs or extremities are met, the non-service-connected 
disability and the service-connected disability are to be 
rated "as if the combination of disabilities were the result 
of service-connected disability."  38 U.S.C.A. § 1160.  
(West Supp. 2006); see 38 C.F.R. § 3.383 (2006).  This does 
not mean that the non-service-connected disability is 
service-connected, but, rather, that it and the paired 
service-connected disabilities are rated as if both are 
service-connected.  While this does not affect the rating 
assigned in the current appeal, the matter is REFERRED to the 
RO to correct the November 28, 2006, rating decision to 
reflect that service connection is NOT in effect for left ear 
hearing loss, but rated, along with service-connected right 
ear hearing loss, as if service-connected.   

Since the veteran perfected his appeal from the August 2001 
assignment of an initial 10 percent disability rating, the 
Board will address whether he was entitled to a disability 
rating higher than 10 percent prior to December 29, 2004, as 
well as whether he is entitled to a disability rating higher 
than 40 percent from December 29, 2004.  

As was noted by the Board in June 2004 and in November 2005, 
the veteran, in the substantive appeal that was received at 
the RO in May 2002, raised the issue of entitlement to 
service connection for a lung disorder on a direct service 
connection basis, and as secondary to in-service asbestos 
exposure.  The Board previously noted that this claim was not 
inextricably intertwined with the issues on appeal and was 
therefore referred to the RO for appropriate action.  The 
matter is REFERRED to the RO for appropriate action.

The veteran and his daughter testified before the undersigned 
Acting Veterans Law Judge in May 2003, who was designated by 
the Chairman to conduct the hearings pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002 & Supp. 2006) and who participated in 
this decision.  A transcript of that proceeding has been 
associated with the claims folder.

A motion to advance this case on the docket due to the 
veteran's age was granted by the Board in April 2004.  See 
U.S.C.A. § 7107(a) (West 2002 & West Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  A nexus between alleged in-service burns to the legs and 
current residuals is not shown by competent clinical 
evidence.

2.  The veteran sustained a shell fragment wounds with 
fractured jaw, with residual scars of the cheeks and loss of 
teeth numbered 1 through 20, and 28 through 32, during active 
Naval service during World War II.  

3.  Prior to December 6, 2002, the veteran's right ear 
hearing loss was manifested by hearing loss corresponding to 
auditory acuity level XI in that ear; he was not totally deaf 
in both ears.  

4.  From December 6, 2002, the veteran's right ear hearing 
loss has been manifested by hearing loss corresponding to 
level XI in the right ear, with level V in the non-service-
connected left ear.  


CONCLUSIONS OF LAW

1.  Burns to the bilateral legs were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Residuals of shell fragment wounds with fracture of the 
jaw, to include residual scars of the cheeks and loss of 
teeth numbered 1 through 20, and 28 through 32, were incurred 
by active wartime service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.381, 3.303 (2006).

3.  The criteria for a disability rating higher than 10 
percent for right ear hearing loss prior to December 6, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 1160 (West 2002); 38 
C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2002).

4.  The criteria for a disability rating of 40 percent for 
right ear hearing loss from December 6, 2002 have been met.  
38 U.S.C.A. § 1155, 1160, 5107 (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.383, 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2006).

5.  The criteria for an evaluation in excess of 40 percent 
for right ear hearing loss are not met.  38 U.S.C.A. § 1155, 
1160 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.383, 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & West 
Supp. 2006).  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

A.  Residuals of Napalm Burns to the Legs

The veteran avers that his current bilateral scars to the 
legs are the result of napalm burns received during his time 
on active duty in the Korean War.  The balance of the 
competent evidence is against this contention.

The veteran was stationed in Korea from July 1952 through 
February 1954 and was awarded the Korean Service Medal.  The 
veteran's representative argues that based upon the holding 
in Dambach v. Grober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability), the 
veteran should be afforded the combat presumption, and 
granted service connection.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  

However, the evidence does not show that the veteran engaged 
in combat with the enemy while he was stationed in Korea, 
from July 1952 to February 1954.  He was not awarded any 
medals or decorations denoting combat participation, nor do 
personnel records otherwise show combat participation.  His 
occupational specialties during the time he was in Korea were 
light vehicle driver, and tractor operator.  His allegations 
of combat exposure have been vague.  This evidence is 
insufficient to establish combat exposure, and Board finds 
that the veteran did not engage in combat with the enemy 
during his Korean service, and, hence, the relaxed standard 
of proof for service connection for disabilities claimed to 
have been incurred during combat does not apply.  See 
38 U.S.C.A. § 1154(b).    

Service medical records for the veteran's Army service are of 
record, including records of treatment during the veteran's 
Korean service, and do not show any indication of burns to 
the legs in service, including during the time the veteran 
was in Korea.  While in Korea, in October 1952, he was 
treated for first degree burns of the face and second degree 
burns of the right wrist, when an asphalt burner flashed back 
on him.  However, no mention of any burns of the legs was 
noted at that time.  Moreover, he does not contend that he 
sustained burns to his legs in this incident.  Later service 
medical records do not show any residuals or history of prior 
burn injuries to the legs.  Notably, the June 1963 
reenlistment examination noted scars of the right medial 
knee, the lower lip and the right index finger.  There was no 
mention of scars to the legs, or of a history of burns to the 
legs.  The veteran's service separation examination in 
January 1966 was also negative for any pertinent history or 
scars of the legs.  Additionally, the Board notes that the 
veteran himself stated that no report was made of his injury, 
as it allegedly happened in the field.

There is no evidence of record, prior to the filing of this 
claim in November 2000, of any treatment or complaints 
regarding the veteran's claimed residuals of napalm burns.  
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest November 2000 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  Thus, the lack of any evidence of 
continuing burn residual complaints, symptoms, or findings 
for almost 30 years between the period of active duty and the 
medical reports dated in 2002 is itself evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.); Jordan v. Principi, 17 Vet. 
App. 261 (2003) (when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role).  

This prolonged period with no medical evidence taken into 
account, according to an October 2001 VA dermatology consult 
request, the veteran was referred for evaluation of two 
complaints, the first, a rash on the right hand, and the 
second, a four centimeter (cm) discolored brown lesion on the 
lateral side of the left lower extremity and a two millimeter 
(mm) erythematous lesion on the right lower extremity, caused 
by "phosphorus burns" in Korea.  However, no comment or 
actual diagnosis was provided by the treatment providers, and 
medical evidence which is simply information recorded by the 
examiner "unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.'"  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
The actual consult, in May 2002, only addressed the hand 
condition.  

The veteran participated in VA scar examinations in December 
2004 and October 2006.  The 2004 examination report indicated 
that the veteran did not suffer from any disability.  The 
veteran reported that he had sustained these injuries during 
his time in service.  Upon physical examination, some 
pigmented areas of the lateral aspect of each calf were 
noted.  The scars on the veteran's bilateral legs were not 
depressed, there was no scar tissue formation; and ultimately 
only dark pigment was visible with fading margins.  The scars 
were not disfiguring, there was no inflammation and no 
tenderness.  The examiner noted some areas of dark 
pigmentation, "where he had the napalm burns."  Although 
the examiner stated that he had reviewed the claims file, the 
only mention of evidence was that the veteran claimed he had 
napalm burns to the legs in service, sometime in the 1940's, 
the examiner believed.  

The October 2006 VA scars examination found the veteran to be 
a poor and rambling historian.  He denied any surgeries and 
stated he had no hospitalizations in service.  Upon physical 
examination, the veteran had a scar on the lateral side of 
the left leg, measuring five by two cm.  The area was hyper-
pigmented, darker than the surrounding skin.  There was no 
evidence of infection, induration or keloid formation.  The 
surrounding area was nonerythematous, nonedematous and 
nontender.  Upon examination of the lateral side of the right 
leg, it was very difficult to ascertain the area of 
discoloration.  The scar was five by one-half cm.  The 
examiner stated that if not pointed out, it would not have 
been seen.  There was no surrounding erythema, edema or 
tenderness to palpation.  There was no breakage in the 
overlying skin and no excoriation.  The veteran indicated 
that he was not stopped from doing anything by the scars.  X-
rays of the bilateral legs were within normal limits and the 
veteran was not receiving medical treatment for his scars.  
The examiner concluded that since it had been 50 years since 
the alleged occurrence, there was no way to state that the 
lesions on the veteran's legs actually occurred at any 
particular point and time without speculation.  Even assuming 
that the veteran did sustain the injuries he claims, the 
examiner stated that those injuries could have healed and the 
current lesions could be unrelated.  To assume otherwise 
would be pure speculation.

The only remaining evidence in support of the veteran's claim 
is his own testimony and that of his daughter.  The veteran 
testified that he was exposed to napalm while running from 
incoming artillery fire.  During the May 2003 Board hearing, 
the veteran's daughter reported that the veteran's leg scars 
sometimes became irritated due to rubbing against his pants.  
The veteran stated that aside from these infrequent 
incidents, the scars did not bother him at all.  In a 
separate statement, the veteran noted that his scars would 
flare-up on occasion, for which he was given Selvidine cream.  
See Veteran's statement, April 2006.  

In evaluating the probative value of the evidence, the Board 
notes that while the veteran's daughter sincerely believes 
that an injury in service is the cause of her father's scars, 
she was not present when such injuries happened and is 
repeating history presented to her by the veteran.  

As to the medical evidence, the Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The 2004 VA examination attributed the veteran's scars of the 
lower extremities to his history of napalm burns.  However, 
the Board need not accept an opinion based on inaccurate 
medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  The 2004 examiner's opinion was based on a history 
of the burns having been sustained during the 1940's, which 
is contradicted by the veteran's testimony and other 
statements made during the course of his claim, that they 
were sustained during the Korean conflict.  The Board also 
finds onset in the 1940's unlikely in light of the detailed 
histories and examinations of the veteran during a lengthy 
hospitalization in 1951, after his motorcycle accident, which 
do not show any relevant history or residuals.  Moreover, the 
examiner did not offer an explanation of the conclusion.  In 
view of these factors, the 2004 VA examination is of 
negligible probative value.

The October 2006 examiner concluded that since it had been 50 
years since the alleged occurrence, there was no way to state 
that the lesions on the veteran's legs actually occurred at 
any particular point and time without speculation.  Service 
medical records do not show burns to the legs in service, and 
the only evidence that the veteran sustained burns to his 
legs in service is based on the veteran's statements, made 45 
and more years after the purported event.  As noted above, 
combat participation has not been shown, and the veteran's 
reports of the incident have been vague.  The veteran 
remained in service for at least twelve or more years after 
alleged burns, but the service medical records do not show 
any mention of the incident, or of burn residuals of the 
legs.  Likewise, there is no contemporaneous mention of the 
incident, or evidence of the existence of these scars, in 
post-service medical evidence, or lay statements, until 2000, 
when the claim was received.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current bilateral leg scars are 
not related to service.  There is not an approximate balance 
of evidence.  

B.  Residuals of a Shell Fragment Wound, to include Tooth 
Loss

The veteran avers that during service, he suffered a through-
and-through gunshot wound to both cheeks, resulting in a 
fracture of the jaw and tooth loss while aboard a ship near 
Japan in 1945.  He claims that shrapnel entered his left 
cheek and exited his right cheek.  Several teeth were 
shattered and his upper teeth were removed as a result.  The 
Board finds that the veteran did suffer this incident in 
service.

The veteran's service medical records are unavailable for his 
time in service during World War II, when he was in the Navy.  
However, service medical records pertaining to his subsequent 
Army service are available, and they include a clinical 
record compiled during a hospitalization from August to 
November 1951 for treatment of injuries sustained in a 
motorcycle accident, which reports that the veteran had 
suffered a shrapnel wound to the upper left cheek in 1945 
resulting in the removal of all upper teeth.  Dental records 
dated from this hospitalization and later all show that the 
veteran was missing all of his upper teeth, as well as all of 
his lower teeth, except teeth numbered 21 to 27.  

The veteran participated in three VA examinations in December 
2004.  The dental examiner noted that the veteran still wore 
the original dentures issued to him by the Army from the 
1950s.  The examiner noted the veteran was edentulous.  She 
referred to the service medical record describing the 
shrapnel injury, and noted that review of Army dental 
examinations from 1951 through 1955 showed all teeth were 
missing except teeth #21 through #27.  The scars examiner 
noted that the veteran had well-healed, almost imperceptible 
scars of the right and left cheeks.  The scars were not 
disfiguring, there was no inflammation and no tenderness.  
The examiner stated that this was the result of an injury in 
service.  

The VA examination conducted in November 2006 noted that the 
veteran had been missing all maxillary teeth and mandibular 
molars since 1951.  The Panorex (PAN) revealed no unusual 
findings, other than a possible retained root tip in the 
maxillary right posterior.  The examiner diagnosed the 
veteran with loss of teeth # 1-16 due to trauma on active 
duty, based on the veteran's account.

The Board notes that while the November 2006 examiner based 
the report findings on history reported by the veteran, the 
service medical records support such a conclusion.  The 
veteran provided a history of the shell fragment wound injury 
in 1951, which he said he sustained in 1945, six years 
earlier.  The missing teeth are shown in service.  He is 
currently edentulous, and has scars of the cheeks and a 
corresponding nexus opinion.  Thus, the veteran's claim for 
service connection for residuals of a shell fragment wounds 
must be granted.

As to his missing teeth, dental disabilities are treated 
differently than medical disabilities in the VA benefits 
system.  See 38 C.F.R. § 3.381.  In general, conditions 
including replaceable missing teeth will be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. Chapter 17.  38 
C.F.R. § 3.381.  When service connection is warranted, it 
will be granted for a dental condition of each tooth and 
periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  In general, a veteran 
with a service-connected noncompensable dental condition is 
classified as Class II, and entitled to one-time treatment 
for the condition, if application is made within a certain 
time period after service.  38 C.F.R. § 3.381(b).  

However, if the dental condition is due to combat wounds or 
service trauma, the veteran is eligible for Class II(a) 
treatment, consisting of all treatment indicated as 
reasonably necessary for the treatment of such condition.  
38 C.F.R. § 17.161(c).  Thus, the significance of a finding 
that a dental condition is due to service trauma is there are 
no restrictions as to one-time treatment or time limit of 
application.  In this case, the Board finds that the loss of 
teeth shown to be absent during service, specifically, teeth 
numbered 1 through 20, and 28 through 32, was due to dental 
trauma, and service connection on that basis is warranted.

The Board observes that the RO did not address the claim 
under the regulations pertaining to dental disabilities.  
However, because this is a full grant of benefits sought 
(service connection) for the specific teeth identified above, 
and because the Board makes no finding as to the other teeth, 
shown to be present in service, the veteran is not prejudiced 
by the Board's considering the claim on the merits in this 
decision.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  A 
separate theory of entitlement is not a new claim, must be 
addressed as part of the current claim.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 
10 Vet. App. 120 (1997).  

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's residuals of a shell 
fragment wound are due to an injury in service.  Therefore, 
the benefit-of-the-doubt will be conferred in his favor and 
his claim for service connection for the residuals of shell 
fragment wounds with jaw fracture, to include residual scars 
of the cheeks and loss of teeth numbered 1 through 20, and 28 
through 32 is granted.  See 38 U.S.C.A. § 5107(b).  

II.  Increased Disability Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

The VA rating scheme for the evaluation of hearing loss 
provides ratings from noncompensable to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1,000, 2000, 3,000 and 4,000 
Hertz.  See 38 C.F.R. § 4.85 (2006).  The evaluation of 
hearing impairment applies a formula which is essentially a 
mechanical application of the VA Schedule for Rating 
Disabilities to numeric designations after audiology 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

On an authorized audiological evaluation in May 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
110+
110+
110+
110+
110+
LEFT
40
55
70
70
59

Speech discrimination could not be tested in the right ear, 
and was 24 percent in the left ear.  The examiner noted that 
follow-up was suggested due to asymmetrical difference of 
thresholds and poor discrimination in each ear.  

VA Medical Center (VAMC) audiological treatment notes dated 
in September 2001 noted complaints of an increase in hearing 
loss.  Speech discrimination testing was unavailable for the 
right ear and 24 percent for the left ear.  A VAMC ear, nose 
and throat (ENT) consult in January 2002 noted a handicapped 
degree of sensorineural hearing loss of the right ear and 
mild to severe sensorineural hearing loss in the left ear.  
Speech discrimination testing was unavailable for the right 
ear and 24 percent for the left ear.  A VAMC treatment note 
in March 2002 indicated that the veteran said his hearing had 
improved.

On an authorized audiological evaluation in December 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105+
105+
105+
105+
105+
LEFT
40
55
65
60
55

Speech discrimination could not be tested in the right ear, 
and was 72 percent in the left ear.  

On an authorized audiological evaluation in October 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105+
105+
105+
105+
105+
LEFT
40
55
65
60
55

Speech discrimination could not be tested in the right ear, 
and was 74 percent in the left ear.  

Based on these findings, the RO assigned a 10 percent rating 
from November 2, 2000 (the effective date of service 
connection), and a 40 percent rating from December 29, 2004.  
See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. 
§ 4.2 (In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.).  Since the RO 
granted a staged rating increase only from December 29, 2004, 
the Board must determine whether a rating in excess of 10 
percent is warranted prior to that date, as well as whether a 
rating higher than 40 percent is warranted.  VA must consider 
all the evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).  

Additionally, the veteran is only service-connected for 
hearing loss of the right ear.  During the pendency of this 
appeal, the method for evaluating unilateral service-
connected hearing loss was amended, effective December 6, 
2002.  See Veterans Benefits Act of 2002, Pub. L. 107-330, 
Title I, Section 103, 116 Stat. 2821, codified at 38 U.S.C.A. 
§ 1160.  Where a law or regulation changes during the course 
of an appeal, the version most favorable to an appellant 
applies, except that the revised version can be applied no 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000 (2000).  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  Id.; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

A.  Rating Higher than 10 Percent Prior to December 6, 2002

To evaluate the degree of disability from service-connected 
bilateral hearing loss, the rating schedule provides eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Under the old law, where 
service connection is only in effect for one ear, unless 
there is total deafness in both ears, the non-service-
connected ear is considered normal, and assigned a numeric 
designation of level I.  VAOPGCPREC 32-97 (Aug. 29, 1997); 
38 C.F.R. §§ 3.383, 4.85(f) (2006).  

Therefore, under the prior version of the law, since only the 
veteran's right ear is service-connected and he is not 
totally deaf in his left ear, the hearing acuity of his left 
ear is considered normal.  See VAOPGCPREC 32-97; see also 
Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer 
v. West, 210 F.3d 1351 (2000).  Accordingly, a designation of 
Level "I" is assigned for his left ear.  In his right ear, he 
has profound hearing loss, with audiometric findings on all 
examinations corresponding to Level "XI" In Table VI."  
When applied to Table VII, the numeric designations of "I" 
for the left ear and "XI" for the right ear translates to a 
10 percent evaluation.

Thus, prior to December 6, 2002, the veteran was only 
eligible for a 10 percent disability evaluation for his right 
ear hearing loss.  A claim for an increased disability rating 
for this period is denied.




B.  Rating Higher than 10 Percent Effective December 6, 2002

Effective December 6, 2002, 38 U.S.C.A. § 1160 was amended by 
Pub. L. 107-330; Congressional documents indicate that the 
intention was to overrule Boyer and allow VA to consider the 
hearing impairment of the nonservice-connected ear when 
assigning a rating.  See Senate Report 107-234 (August 1, 
2002).  The implementing regulation, 38 C.F.R. § 3.383, was 
also amended to incorporate the changes to 38 U.S.C.A. § 
1160, and the amendment was retroactively effective to 
December 6, 2002.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Under the revised regulation, when hearing impairment in one 
ear is compensable to a degree of 10 percent or more as a 
result of service-connected disability and there is hearing 
impairment as a result of nonservice-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, compensation is payable as if both disabilities were 
service- connected.  38 C.F.R. § 3.383(a)(3) (2006).  Thus, 
the new regulation is more favorable.  

The audiological evaluations show that the veteran has a 
hearing loss disability in the non-service-connected left ear 
as defined by VA regulations.  See 38 C.F.R. § 3.385.  In 
addition, for an independently compensable hearing loss 
disability in the service-connected ear, the veteran must be 
assigned a numeral designation of at least Level X.  See 
38 C.F.R. § 4.85(h), Table VII.  As discussed above, all 
hearing tests have shown findings corresponding to Level XI 
on Table VI.  Thus, the veteran's service-connected right ear 
meets that requirement, and, under the new law, his 
unilateral service-connected hearing loss may be evaluated as 
if both ears were service-connected. 

The veteran has a numeric designation of XI for the right 
ear, based on all three authorized VA examinations.  For the 
left ear, the findings from the May 2001 VA examination 
correspond to a Level XI hearing loss in the non-service-
connected left ear.  See 38 C.F.R. § 4.85 Table VI (2006).  
Applying these findings to Table VII in the Rating Schedule 
shows that an evaluation of 100 percent would be warranted 
for the right ear hearing loss.  See 38 C.F.R. § 4.85 Table 
VII (2006).

However, the findings from the December 2004 and the October 
2006 VA examinations show a Level V hearing loss in the 
nonservice-connected left ear.  See 38 C.F.R. § 4.85 Table VI 
(2006).  Applying these findings to Table VII in the Rating 
Schedule shows that an evaluation of 40 percent is warranted 
for the right ear hearing loss.  See 38 C.F.R. § 4.85 Table 
VII (2006).

A review of the findings on the examination discloses that 
while puretone thresholds changed little throughout the 
period, there was a significant change in speech 
discrimination, which increased from 24 percent in May 2001 
to 72 percent in December 2004.  In October 2006, the 
examiner noted that there was no medical reason to explain 
the discrepancy of speech discrimination score in the left 
ear of 24 percent in May 2001 to 72 percent in December 2004.  
Moreover, the extremely poor speech discrimination score of 
24 percent was noted to be much worse than expected for the 
amount of puretone hearing loss shown.  The examiner 
concluded that it seemed questionable as far as the veteran's 
response reliability on the May 2001 examination.  The 
examiner noted that the discrimination of 74 percent obtained 
on the current examination was consistent with the December 
2004 examination, and also with the degree of puretone 
hearing loss shown.  The examiner concluded that the two most 
recent speech discrimination scores of 72 percent and 74 
percent were most likely the correct levels of speech 
discrimination.

Outpatient treatment records dated in September 2001 and 
January 2002 also noted discrimination of 24 percent in the 
left ear.  However, the audiometric testing conducted on 
those visits was for the purpose of hearing aid evaluation, 
and the use of the CNC test is not documented.  Moreover, 
there are no findings showing the unexplained speech 
discrimination of 24 percent at any time since the effective 
date of the revised regulation.  

The Board finds the later assessments to be more probative.  
In this regard, the October 2006 examiner specifically noted 
that the poor speech discrimination score of 24 percent was 
noted to be much worse than expected for the amount of 
puretone hearing loss shown.  The May 2001 examiner also 
recommended additional testing because of asymmetrical 
difference of thresholds and poor discrimination.  No medical 
explanation has been provided for the sudden and drastic 
improvement in discrimination, or for the unusual difference 
in puretone thresholds, as compared to discrimination, on the 
2001 examination.  

The RO determined that under the new law, a 40 percent rating 
was warranted, effective the date of the December 2004 VA 
examination, on the basis that an increase in disability was 
shown as of that date.  However, an increase in disability 
was not shown; instead, the veteran's hearing in his left ear 
actually improved slightly from the 2001 examination as 
compared to the 2004 and 2006 examinations, even on the non-
questionable puretone thresholds.  

Where speech discrimination tests are inconsistent, the VA 
examiner may certify that the test is not appropriate, and 
Table VIa may be used to evaluation the hearing loss, based 
solely on puretone thresholds.  38 C.F.R. § 4.85(c).  
However, using that table, a numeric designation of IV would 
be applicable to the May 2001 examination results, which 
would result in a rating of 30 percent.  38 U.S.C.A. 
§ 4.85(h), Tables VIa, VII.  However, there has been no such 
certification, and, again, these findings were obtained prior 
to the effective date of the revised regulation.  

For these reasons, the Board finds that the May 2001 VA 
examination should not be used to evaluate the veteran's 
hearing loss disability as of the date of the change in the 
law, in December 2002, either with or without the 
discrimination scores.  However, discounting the questionable 
findings, it appears that the veteran's hearing loss has been 
fairly stable, with a puretone threshold average of 59 
decibels in 2001, as compared to 55 decibels in 2004 and 
2006.  In addition, the examiner in October 2006 stated that 
the discrimination scores of 72 percent and 74 percent most 
likely reflected the correct levels of speech discrimination.

Thus, it is the Board's judgment that, with the application 
of 38 C.F.R. §§ 4.3 and 4.7, the evidence best supports the 
assignment of a 40 percent rating effective the date of the 
change in the law permitting the veteran's bilateral hearing 
loss to be evaluated as if service-connected.  Thus, a 40 
percent rating is warranted for right ear hearing loss, 
effective December 6, 2002.  In reaching this determination, 
the benefit-of-the-doubt rule has been applied.  See 
38 U.S.C.A. § 5107(b).  

A rating higher than 40 percent has not been warranted, on or 
at any time after December 6, 2002.  As discussed above, the 
application of the findings obtained on the 2004 and 2006 VA 
examinations results in a numeric designation of V in the 
left ear, which, with the Level XI in the right ear, warrants 
a 40 percent rating.  As noted above in the October 2006 
examination report, the speech discrimination findings 
obtained in 2001 in the non-service-connected left ear are 
not reliable, and have not been specifically shown at any 
time on or after December 6, 2002.  Before that date, the 
left ear must be evaluated as normal.  Thus, the 
preponderance of the evidence is against a rating higher than 
40 percent, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b).  

III.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Letters dated in June 2004 and March 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  Although these letters were not sent 
prior to initial adjudication of the veteran's claims, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice to respond, he was provided ample 
time to respond with additional argument and evidence, 
participated in the May 2003 Board hearing with the 
undersigned and the claims were readjudicated and additional 
supplemental statements of the case (SSOC) were provided to 
the veteran in June 2005 and November 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The June 2004 and March 
2006 letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  

In a letter dated in September 2006, the veteran was provided 
with information regarding how disability ratings and 
effective dates are assigned, compliant with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was 
thereafter provided with a subsequent adjudication in 
November 2006.  Id.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA, and any deficiencies in 
notice are nonprejudicial.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service medical records 
and VA medical records are in the file.  The Board notes that 
the veteran's service medical records for the veteran's Naval 
service from July 1944 to October 1946, are unavailable for 
review.  In a letter from the National Personnel Records 
Center (NPRC) dated in March 2001, the veteran was informed 
that a portion of his records were presumably destroyed in 
the fire of 1973 at the NPRC.  However, the RO was able to 
obtain all or nearly all of the veteran's service medical 
records pertaining to his Army service from July 1948 to June 
1966, including records compiled while he was in Korea, and 
the separation examination.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to the veteran's claims of entitlement to service 
connection for burn residuals to the legs and residuals of a 
gunshot wound, to include a fracture of the jaw, the veteran 
was afforded medical examinations in December 2004, October 
and November 2006 to obtain opinions as to whether his 
conditions could be directly attributed to service.  

With regard to the veteran's claim of entitlement to an 
increased disability rating for his hearing loss, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO provided 
the veteran appropriate VA audiological examinations in May 
2001, December 2004 and October 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's hearing loss since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
concludes the examinations in this case are adequate upon 
which to base a decision. 

The Board also notes that during the May 2003 Board hearing, 
the veteran's daughter indicated to the undersigned that she 
had seen a letter written to the veteran's unit thanking them 
for their service in combat in Korea.  This letter has not 
been provided to VA, and the veteran has had ample time to 
supply it to VA.  

Thus, the Board is satisfied that VA has met its duties to 
inform and assist the claimant, as these duties have evolved 
over the lengthy period of this appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  


ORDER


Entitlement to service connection for napalm burn residuals 
to both legs is denied.

Entitlement to service connection for residuals of a service 
connection for the residuals of shell fragment wounds with 
jaw fracture, to include residual scars of the cheeks and 
loss of teeth numbered 1 through 20, and 28 through 32, is 
granted.

Entitlement to rating in excess of 10 percent for right ear 
hearing loss, prior to December 6, 2002, is denied.

Entitlement to a disability rating of 40 percent for right 
ear hearing loss, effective December 6, 2002, is granted.

Entitlement to rating in excess of 40 percent for right ear 
hearing loss is denied.




____________________________________________
K. HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


